IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                         NO. WR-15,040-03


                         EX PARTE NATHANIEL MADEN, Applicant


                ON APPLICATION FOR A WRIT OF HABEAS CORPUS
               CAUSE NO. 2010-428,469-B IN THE 137TH DISTRICT COURT
                            FROM LUBBOCK COUNTY


        Per curiam.

                                            OPINION

        Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of aggravated

assault and sentenced to ninety-nine years’ imprisonment. The Seventh Court of Appeals affirmed

his conviction. Maden v. State, No. 07-11-0110-CR (Tex. App.–Amarillo March 13, 2013).

        Applicant contends that he was denied the right to file a pro se petition for discretionary

review because counsel failed to timely notify Applicant that his conviction had been affirmed.

        Applicant has provided a letter from appellate counsel to support his claim. Based on that

letter and the mail logs from the Texas Department of Criminal Justice showing that Applicant did
                                                                                                     2

not receive counsel’s letter within the thirty day window to file a petition for discretionary review,

the trial court has entered findings of fact and conclusions of law that Applicant was denied his right

to file a pro se petition for discretionary review. The trial court recommends that relief be granted.

Ex parte Riley, 193 S.W.3d 900 (Tex. Crim. App. 2003).

       We agree. We find, therefore, that Applicant is entitled to the opportunity to file an out-of-

time petition for discretionary review of the judgment of the Seventh Court of Appeals in Cause No.

07-11-0110-CR that affirmed his conviction in Cause No. 2010-428,469 from the 137th District

Court of Lubbock County. Applicant shall file his petition for discretionary review with this Court

within 30 days of the date on which this Court’s mandate issues.



Delivered: February 12, 2014
Do not publish